DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment received September 7, 2021 (“Amendment”) has been entered. Support for the Amendment is provided in the Applicant’s original disclosure. Claim 28 is cancelled per Applicant’s amendment received on September 7, 2021.

Response to Arguments
The Applicant’s arguments and remarks received September 7,2021  have been fully considered in view of the Amendment. The arguments are persuasive in view of the Amendment and the rejections set forth in the May 7, 2021 Non-Final Rejection are accordingly withdrawn.

Allowable Subject Matter
Claims 1-27 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art JP2008098152A does not disclose or suggest the claimed:
A method for bonding a solid electrolyte layer, a cathode and an anode  for a fuel cell, comprising: laminating the solid electrolyte layer, the cathode and the anode  so that the cathode and the anode sandwich the solid electrolyte layer therebetween; covalent bonding at an interface between the solid electrolyte laver and one of the cathode and the anode by applying a first DC voltage of a first polarity between the the cathode and the anode sandwiching the solid electrolyte layer; and covalent bonding at an interface between the solid 
In light of the discussion above, it is evident as to why the claimed invention is allowable over the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARIKA GUPTA whose telephone number is (571)272-9907.  The examiner can normally be reached on 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/S.G./Examiner, Art Unit 1729    

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729